Citation Nr: 1608668	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  07-22 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement-to an initial, disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran, served on active duty from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and September 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In the September 2006 decision, the RO granted service connection for a psychiatric disability and assigned an initial rating of 10 percent; the rating was later increased to 50 percent with the initial effective date unchanged.  In that September 2006 decision, the RO also denied service connection for a skin disorder, claimed by the Veteran as jungle rot.  In the September 2006 decision, the RO denied a TDIU.  

In December 2010, the Board remanded these issues to the agency of original jurisdiction (AOJ) for development.  Following return of the issues to the Board, the Board denied the appeal as to the PTSD and TDIU issues in a May 2013 decision and again remanded the skin issue to the AOJ for additional development.  The Veteran appealed the denial of the PTSD rating issue and the TDIU to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2014, the Court issued a decision in which it vacated the May 2013 Board decision as to the denials of a higher rating for PTSD and a TDIU, and remanded them to the Board for readjudication.

In July 2015, the Board again remanded the claims for entitlement to an increased rating for PTSD, entitlement to TDIU, and entitlement to service connection for a skin disorder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

PTSD and TDIU Issues

In the Memorandum Decision, the Court determined that is was improper for the Board to rely on a July 2008 VA PTSD examination because although the examiner found that the Veteran had increased problems with PTSD and deficiencies in several areas, he did not explain the degree of impairment caused by these problems and deficiencies.  The Court also determined that the January 2011 VA examination did not adequately comply with the orders of the Board's December 2010 remand.  It explained that the Board had instructed that the examiner address post-July 2008 medical records to determine if the Veteran's service-connected disorders acting alone rendered him unemployable but the January 2011 examiner did not discuss the post-July 2008 medical evidence.  The Court determined that a remand was necessary for the Board to ensure compliance with the December 2010 Remand order.

In a July 2015 remand, the Board found the question posed to the VA examiner as to the Veteran's employability was improper, and instead requested the examiner address the Veteran's functional impairment due to his service-connected PTSD.  The examiner was also asked to refer to the July 2008 examination report in which that examiner referred to problems and deficiencies in several areas and explain the degree of impairment caused by these problems and deficiencies.

Thus, the Veteran underwent a VA examination in September 2015.  The examiner noted the Veteran denied depression, anxiety, and panic attacks.  The examiner found the Veteran did not meet the criteria for a diagnosis of PTSD.  He noted the Veteran denied symptoms, aside from intrusive memories and unpleasant dreams that he described as occurring with irregular frequency causing minimal distress or impairment.  Thus, his sleep was interrupted but did not appear to be causing any functional impairment.  The Veteran stated that his only current limitation to working at his former job would be the lifting requirements due to his poor physical condition.  Thus, any functional impairments barring his ability to work did not appear to be mental health related at this time.  

The Board notes that the September 2015 VA examiner found that, regarding other diagnoses in the record, an opinion regarding those reports would not be appropriate and the examiner could not do so without resorting to mere speculation.  The examiner stated he could not account for how other providers conducted their examinations, nor for the nomenclature they used to describe symptoms.  The Board finds this to be an adequate rationale as to the examiner's statement regarding a speculative opinion. 

In a December 2015 statement, the Veteran asserted that his PTSD examination was not adequate and did not give him the opportunity to complain of anxiety, depression, nightmares, panic attacks, exaggerated startle response, obsessive rituals, and fear of large groups of people.  

Given the vast difference in symptomatology between the Veteran's December 2015 statement and the September 2015 VA examination, the Board finds another VA examination is necessary.  

Skin Issue

The Veteran asserts he has a skin condition incurred during active service. 

In the July 2015 remand, the Board noted that there was a question of compliance with the Board's May 2013 Remand directive as to the skin issue because an adequate examination was not provided.  At that time, the Veteran was instructed to inform the VA when he was having an outbreak of his claimed rash, so that he could be examined.  Pursuant to the July 2015, an August 2015 letter was mailed to the Veteran again asking he identify when his skin condition entered the active phase. 

There is no indication that he contacted the RO to inform the RO that his skin disorder was in an active phase as the Board instructed and as the AMC informed in the August 2015 letter.  A supplemental statement of the case (SSOC) was mailed to the Veteran dated in October 2015.  In a November 2015 statement, the Veteran's representative asserted that there was not compliance with the July 2015 Board remand instructions.  The Veteran did not notify the VA because his condition had not yet become active; and furthermore, only giving the Veteran 60 days for the condition to become active was unreasonable.  In addition, Board did not specify a timeframe that the condition had to become active within, only that the RO was to schedule the Veteran for an examination once it became active.  Finding the representative has made reasonable arguments, the Board again remands the claim in order to give the Veteran the opportunity to report his skin condition is in the active phase.  The Veteran has stated his rash appears about twice a year and the AOJ should take this timeframe into consideration before readjudicating this issue.  The Board fully understands the problems associated with evaluating this claimed disability in an 'active phase'.  However, in light of the Court action in this case, and the prior remands, the Board finds that this action is required.  In this regard, it is important for the Veteran to understand that normally VA examinations are planned months in advance and that the actions requested by the Board in order to comply with the Court remand in this case may not be achievable.  Thus, the Veteran's assistance is necessary in this matter.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his representative informing them that the Veteran must contact the AOJ as soon as his skin disorder enters an active phase so that the AOJ can ensure that he is scheduled for a VA examination by a dermatologist to determine the nature of his skin disorder.  Give him notice of a reasonable amount of time from the date of the letter in order to respond and inform him that failure to do so may result in the denial of his claim and appeal.

The letter must also inform the Veteran that he can submit relevant evidence from a private practitioner and that if he requests VA assistance in obtaining such existing evidence VA will provide the assistance.  Include copies of VA Form 21-4142 with the letter.

The AOJ must document any contact by the Veteran or his representative with regard to his informing the RO that his skin disorder has entered the active phase and must include this documentation in the claims file.  The Veteran has indicated that his skin disorder manifests twice yearly.  Thus the AOJ should allow for an appropriate period of time for the Veteran to contact the AOJ to inform the AOJ that his skin disorder has entered the 'active phase'.

2.  Once the Veteran contacts the AOJ that his skin disorder is in an active phase, the AOJ must take immediate action (if at all possible) to contact a VA facility with a dermatologist on staff for examination of the Veteran's skin condition.

The dermatologist must conduct an examination of the Veteran and identify the skin disorder (if any).  The dermatologist must be provided access to the claims file, either prior to or after the examination and provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin disorder had onset during his active service or was caused by his active service.  The dermatologist must provide a complete rationale for any opinion reached.

3.  Ensure that the Veteran is scheduled for a VA examination by an examiner that has not previously examined him, if possible, to determine the impairment caused by his service-connected PTSD.  The United States Court of Appeals for Veterans Claims has found the July 2008 VA PTSD examination to be defective in that although the examiner found that the Veteran had increased problems with PTSD and deficiencies in several areas, he did not explain the degree of impairment caused by these problems and deficiencies.  The examiner must complete the following:

(a)  Address all symptoms resulting from the Veteran's PTSD and explain the impairment caused by all symptoms of his PTSD for the period from May 2006 to the present.

(b)  If the examiner finds problems and deficiencies in several areas, he or she must specifically explain the degree of impairment caused by these problems and deficiencies.

(c)  The examiner must, in particular, discuss the post-July 2008 medical evidence in rendering his or her opinion to include a December 2014 vocational assessment from Palmer Vocational Consulting Services, LLC.

4.  The AOJ must review the examination report to ensure that the examiner did indeed explain the impairment caused by his PTSD in light of this Remand and the July 2014 Court decision.  If the reports are not adequate, the AOJ must take immediate corrective action.

5.  After the respective development is completed, readjudicate the claims of entitlement to a rating in excess of 50 percent for PTSD, entitlement to service connection for a skin disorder, and entitlement to a TDIU.  If any benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).
 

